DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 1, 2020 has been entered.
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4-8, 10-11, 13, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Vivek et al. (previously cited) in view of Aleksovski et al. (previously cited), Valducci et al. (US PGPub No. 2002/0034541), Speirs et al. (US PGPub No. 2006/0127484), Fox et al. (previously cited), and Seiner et al (previously cited) as evidenced by the Eudragit® L30 D55 technical data sheet (previously cited) and the Eudragit® FS30 D technical data sheet (previously cited).
Vivek et al. teach extended release tablets of paliperidone to yield release over 24 hours (see abstract and claim). The tablets are formulated with hydroxypropyl methyl cellulose (hydrophilic polymer) at 30-60 wt% and a combination of Eudragit® RS, 
Aleksovski et al. teach a mini-tablet preparation of paliperidone in effort to achieve zero order release over 24 hours to multiple locations of the gastrointestinal tract (see abstract and page 114 second column first paragraph; instant claim 1). The mini tablets are provided in two populations of uncoated cores that both contain paliperidone and have two different coatings (see tables 1-3 and page 115 first column last paragraph; instant claims 1, 3-4, and 6). The different coatings include polymers that are soluble at different pH levels where one dissolves at colon pH levels and the other dissolves at lower pH levels encountered earlier in the gastrointestinal tract. Specifically, one coating includes Eudragit® L30 D55 and the other includes Eudragit® 
Valducci et al. teach targeting a drug formulation to different regions of the gastrointestinal tract via the inclusion of sub-populations of micro-tablets that are coated with polymers that are soluble at different pH levels (see paragraphs 22-33). Here the pH sensitive coating is applied directly to the micro-tablet (see example 10). Target dissolution pH values occur at pH 6 and at pH 7 and correspond to different polymer formulations (see paragraphs 22-24). The polymer that dissolves at pH 6 is sold under the name Eudragit® L while that which dissolves at pH 7 is sold under the name Eudragit® S
Speirs et al. teach polymers for coating oral dosage forms that dissolve at different pH levels. Coating polymers are envisioned as polymethacrylates that include copolymers of methacrylic acid and methyl methacrylate sold under the name Eudragit®  (see paragraph 39)
Fox et al. teach sustained release paliperidone dosage forms that are envisioned as a unitary tablet as well as a multi-particulate form (see paragraphs 10 and 38). A delayed release coating is present on the unitary dosage form as well as the multi-particulate form (see paragraphs 10 and 39). The multi-particulate form includes two populations of particulates that can differ by one or multiple attributes, where one attribute is the nature of the coating layer (see paragraph 40). 
Steiner et al. teach a drug preparation where paliperidone is envisioned as a drug active (see paragraphs 131-132 and 194). They teach at least two groups of particles to provide pulsatile release of the drug active(s) where one provided immediate release and subsequent populations provide delayed release due to the choice of coating materials (see paragraphs 143). Here a variety of polymers are envisioned to confer the delayed release coating its properties and they include ethyl cellulose, Eudragit® L30 D55, and Eudragit® S (see paragraph 143).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the tablet of Vivek et al. as at least two populations of minitablets that are coated with different delayed release formulations. This modification would have been obvious because Aleksovski et al. base their work off a unitary dosage form to produce a minitablet form to deliver the same drug (see page 115 first column first partial paragraph). Thus such a conversion had already been recognized as a useful modification in the prior art. Further, Fox et al. also discuss the utility of a unitary or multiparticulate dosage form for providing sustained release of .

Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Vivek et al. in view of Aleksovski et al., Valducci et al., Speirs et al., Fox et al., and Steiner et al. as evidenced by the Eudragit® L30 D55 technical data sheet and the Eudragit® FS30 D technical data sheet as applied to claims 1-2, 4-8, 10-11, 13, 15, and 17 above, and further in view of Gorukanti et al. (previously cited) and as evidenced by Pharmaceutics:Drug Delivery and Targeting (previously cited - henceforth Pharmaceutics reference).
Vivek et al. in view of Aleksovski et al., Valducci et al., Speirs et al., Fox et al., and Steiner et al. as evidenced by the Eudragit® L30 D55 technical data sheet and the Eudragit® FS30 D technical data sheet render obvious the limitations of instant claim 1. The presence of an upper gastrointestinal tract targeting population of units in the formulation is not described. 
Gorukanti et al. teach of the usefulness of a singular dosage form that provides drug units with different temporal release kinetics, particularly for drugs that are basic (see paragraphs 3 and 7). Here they provide a capsule with two or more sub-populations of particles (paragraph 37). The population includes an immediate release population and a controlled release population (see paragraphs 7 and 37). The ratio of immediate release drug to controlled release drug is about 1:10 to about 10:1 (see 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a population of immediate release mini-tablets, as taught by Gorukanti et al., to the composition rendered obvious Vivek et al. in view of Aleksovski et al., Valducci et al., Speirs et al., Fox et al., and Steiner et al. as evidenced by the Eudragit® L30 D55 technical data sheet and the Eudragit® FS30 D technical data sheet. This modification would have been obvious as the application of same technique to a similar product in order to yield the same improvement. According to the Pharmaceutics reference, immediate release dosage forms provide drug to the stomach, a component of the upper gastrointestinal tract (see page 10 Tip section; instant claim 12). The range of immediate release to controlled release dosage units detailed by Gorukanti et al. overlaps with that instantly claimed thereby rendering it obvious (see MPEP 2144.05; instant claim 14). Given the 50:50 to 75:25 ratio of sustained release to colon targeted release forms suggested by Aleksovski et al. that would provide the remainder of the dosage form again overlaps with the instantly claimed range, thereby rendering it obvious (see instant claim 14).  Therefore claims 12 and 14 are obvious over Vivek et al. in view of Aleksovski et al., Valducci et al., Speirs et al., Fox et al., Steiner et al., and Gorukanti et al. as evidenced by the Eudragit® L30 D55 technical data sheet, the Eudragit® FS30 D technical data sheet and the Pharmaceutics reference.

18 is are rejected under 35 U.S.C. 103 as being unpatentable over Vivek et al. in view of Aleksovski et al., Valducci et al., Speirs et al., Fox et al., and Steiner et al. as evidenced by the Eudragit® L30 D55 technical data sheet and the Eudragit® FS30 D technical data sheet as applied to claims 1-2, 4-8, 10-11, 13, 15, and 17 above, and further as evidenced by Merrifield et al. (US Patent No. 5,814,337).
Vivek et al. in view of Aleksovski et al., Valducci et al., Speirs et al., Fox et al., and Steiner et al. as evidenced by the Eudragit® L30 D55 technical data sheet and the Eudragit® FS30 D technical data sheet render obvious the limitations of instant claim 1. The sodium lauryl sulfate is not described as an instantly claimed component.
Merrifield disclose that sodium lauryl sulfate is considered to be a lubricant in oral dosage forms (see column 1 lines 5-7 and column 2 lines 46-47). Thus the coating with a copolymer of methacrylic acid and ethyl acrylate and sodium lauryl sulfate in the modified composition of Vivek et al. has a lubricant. Therefore claim 18 is obvious over Vivek et al. in view of Aleksovski et al., Valducci et al., Speirs et al., Fox et al., and Steiner et al. as evidenced by the Eudragit® L30 D55 technical data sheet, the Eudragit® FS30 D technical data sheet, and Merrifield et al.


Response to Arguments
Applicant's arguments filed September 1, 2020 have been fully considered. In light of the amendment to the claims, the rejections are withdrawn and new grounds of rejection are presented in their place.


Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARALYNNE E HELM whose telephone number is (571)270-3506.  The examiner can normally be reached on Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.